            Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 1 of 27



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

WAYNE RESPER,                                    *

Plaintiff                                        *

v                                                *           Civil Action No. PJM-17-2014

WEXFORD HEALTH SOURCES, INC.,                    *
BRENDA REESE, R.N.,
BEVERLY McLAUGHLIN, R.N.                         *
CARLA BUCK, R.N.,
ALAN WILT, R.N.,                                 *
DIANE HENSEL, R.N.,
BURNICE SWAN, R.N.,                              *
RYAN BROWNING, R.N.,
WARDEN RICHARD GRAHAM, JR.,                      *

Defendants
                                         ***
                                  MEMORANDUM OPINION

        Plaintiff Wayne Resper, currently incarcerated at Jessup Correctional Institution (“JCI”) in

Jessup, Maryland, has filed a civil action against Wexford Medical Services (“Wexford”), Brenda

Reese, R.N., Beverly McLaughlin, R.N., Carla Buck, R.N., Alan Wilt, R.N., Diane Hensel, R.N.,

Burnice Swan, R.N., and Ryan Browning, (collectively, the “Medical Defendants”) and Warden

Richard Graham, Jr.. In his Complaint, as amended, Resper asserts a violation of his constitutional

rights arising from Defendants’ alleged failure to properly treat an ulcerous wound on his left leg

while he was housed at Western Correctional Institution (“WCI”) in Cumberland, Maryland.

Pending before the Court is the Medical Defendants’ Motion to Dismiss, or Alternatively, for

Summary Judgment, which is fully briefed (ECF No. 35; renewed at ECF No. 105) and Warden

Graham’s Motion to Dismiss, or Alternatively, for Summary Judgment. ECF No. 37. Resper has
        Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 2 of 27



responded.1 ECF Nos. 69 and 103.2 Medical Defendants have replied. ECF No. 104. Upon review

of the submitted materials, the Court finds that no hearing is necessary. See D. Md. Local R. 105.6.

For the reasons set forth below, the Medical Defendants’ Motions, construed as Motions for

Summary Judgment, ARE GRANTED.

                                        BACKGROUND

       In his Amended Complaint (ECF No. 26) Resper alleges that unspecified Defendant

Medical Providers failed to prevent an ulcerous wound on his left leg from reopening. ECF No.

26. He claims as a result he suffers from nerve damage, significant damage to his leg, and is under

threat of amputation or loss of life. Id. Resper also claims that unidentified Medical Defendants

admitted him to the prison infirmary which exposed him to methicillin resistant staphylococcus

aureas (MRSA) and cellulitis infection. Id. He also claims that Medical Defendants failed to refer

him to a physician to prevent enlargement of the infection and otherwise failed to prevent growth

of the wound. Id. Additionally, on March 9, 2017, one of the Defendants, unnamed, failed to “dry




1
  Resper sought and was granted numerous extensions of time to respond to the dispositive
motions. While the motions were pending Resper was moved between prisons resulting in his
mailing documents to the Court for safekeeping and his being separated from his paperwork for
several months which resulted in a lengthy delay to the resolution of this case. See e.g. ECF Nos.
38, 40, 42, 43, 54, 56, 57, 60, 63, 66-68, 72, 76, 81-89, 92-96, 98-101. Ultimately Resper was
directed to file his response no later than June 22, 2020 and advised that no further extensions
would be granted. ECF No. 101. He filed his response on July 14, 2020. ECF No. 103.
2
  To the extent Resper raises claims not included in the original complaint (alleged denial of
medical care occurring in 2012 and 2013; medical care was driven by objective to save money;
other inmates experienced delays in treatment; recommendations from wound clinic in July of
2018 were not followed; Medical Defendants retaliated against him by reporting him as non-
compliant with his medication; he was prohibited from attending medical appointment due to
lockdowns; the administrative remedy process is ineffective; he has been targeted for deliberately
indifferent care; Wexford has a policy or custom of deliberate indifference; Wexford has settled
cases similar to Resper’s in other states which establish a pattern of misconduct), such complaints
are outside the initial Complaint, are not properly before the Court, and will not be considered
here.
                                                 2
          Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 3 of 27



wrap” his wound and on another unspecified date failed to change his dressing. Id. Finally, Resper

claims that Medical Defendants failed to view and assess his wound in order to compare notes and

failed to take accurate records of the wound’s composition. Id.

          Resper has a medical history of deep vein thrombosis, gastroesophageal reflux,

microcytosis and hypochromia, bilateral knee pains, and chronic ulcerated stasis dermatitis. ECF

No. 35-4. Pertinent to this case, Asresahegn Getachew, M.D. explains that “a stasis ulcer is a

breakdown of the skin caused by fluid build-up in the skin from poor vein function. . . .By their

nature, stasis ulcers typically heal very slowly over many months or even years. . . .they chronically

recur.” ECF No. 35-7, pp. 1-2, ¶ 3 (Getachew Affidavit). From August of 2016 to January of

2018, Resper received regular dressing changes and wound cleansing as directed by his medical

providers. ECF No. 35-5 (wound care notes); ECF No. 35-6 (wound care summary). Dr.

Getachew denies that Resper’s ulcer posed a threat of amputation or a threat to his life: while the

ulcers required treatment, the more significant danger was due to their susceptibility to infection.

ECF No. 35-7, p. 3, ¶ 10. Dr. Getachew also denies that Resper was infected with MRSA as

alleged or that health care providers could prevent a stasis ulcer from occurring. Id., p. 4, ¶¶ 11

and 12.

          Resper’s undisputed medical records demonstrate that on July 15, 2015, he was seen by

Physician’s Assistant (PA) Davis. ECF No. 35-4, pp. 2-3. Resper reported he had a history of a

blood clot in his left leg in July of 2012 which caused decreased blood flow. He suffered a scratch

in November of 2012 that ulcerated, becoming infected. The ulcer healed, became re-infected in

January of 2015, but again the skin healed. Id., p. 2. At the time of his encounter with Davis the

wound was “resolved” and Resper was provided an ACE wrap to use at night to protect the newly

healed skin. TED stocking were also ordered and Resper was instructed to discontinue the use of



                                                  3
        Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 4 of 27



the ACE wrap when he received the TED stockings. Id., p. 3. Two days later, Nurse Martin

discontinued Resper’s dressing changes. Id., p. 4.

       On August 5, 2015, after evaluating Resper, Dr. Barrera recounted Resper’s history of

stasis dermatitis with recurrent ulceration but noted both ulcers had healed, and there was no

evidence of infection. ECF No. 35-4, pp. 5-7. Less than three weeks later, on August 24, 2015,

the wound, which was described as superficial measuring 6 x 4 centimeters, had reopened. Id.,

pp. 8-9. The skin around the wound was intact, warm and dry, and there was no drainage or

swelling. Id. Nurse Practitioner (NP) McLaughlin ordered that Resper start “unna boots” (a

special dressing of gauze impregnated with zinc, glycerin, or calamine that becomes rigid when

dry: used to manage leg ulcers).3 Id. He was also prescribed Bactrim and Amoxicillin and had

active prescriptions for Tylenol Extra Strength and Ultram (aka Tramadol). Id.

       Resper was seen again by Dr. Barrera on September 9, 2015. ECF No. 35-4, p. 10. At that

time the wound was tender and discharging. Barrera noted that the Bactrim and Amoxicillin were

not effective and he prescribed Augmentin, another antibiotic, and ordered the wound cultured.

Id. Resper returned to Dr. Barrera on September 21, 2015. Barrera noted that the wound was

tender and not healing despite having been treated with several antibiotics. Id., pp. 12-13. Dr.

Barrera prescribed Rocephin intramuscularly for 7 days and continued use of the unna boot

dressing. Id. Resper had active prescriptions for Tylenol ES and Ultram.

       NP Washbourne saw Resper on September 29, 2015. ECF No. 35-4, pp. 14-16. At that

time a small amount of greenish drainage, without foul odor was observed. She noted that Resper

had recently completed the full dose of Rocephin and appeared to be improving. She directed that



3
  See https://woundcareadvisor.com/unna-
boot/#:~:text=An%20Unna%20boot%20is%20a,in%20patients%20who%20are%20ambulatory.
(last visited Sept. 1, 2020).
                                                4
        Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 5 of 27



Resper discontinue use of the unna boot due to maceration and noted that here was a 2 x 2-

centimeter area of beefy red granulated tissue and swelling. Id. She directed Resper elevate his

leg as much as possible and keep the area dry. Id. She also ordered dressing changes and wound

care three times a week. Id., p. 15.

        Dr. Ottey examined Resper on November 1, 2015, and noted that Resper reported increased

drainage and pain in his left leg and that he continued to receive wound care. ECF No. 35-4, p.

17. No swelling of the extremities was observed and Dr. Ottey directed that Resper’s wound care

continue. Id., p. 18.

        NP Washbourne evaluated Resper on November 13, 2015. ECF No. 35-4, pp. 20-23. The

wound was 5 x 4 centimeters with red granulation, no slough (dead or necrosed tissue separating

from living tissue), and moist. Id., p. 20. The wound was cleansed with saline solution and a

collagen stimulant powder was placed on the wound. Washbourne directed the dressing be

changed three times a week, added Ensure for extra protein to promote wound healing, and

educated Resper regarding venous ulcers, a sore that is very slow to heal due to weak blood

circulation in the limb and which can last a few weeks to years. Id.

        Dr. Barrera next examined Resper on November 25, 2015. ECF No. 35-4, pp. 24-25. The

wound was deepening and edema was observed. Id. Resper reported tenderness from the knee to

his ankle. Dr. Barrera ordered Rocephin intramuscular twice daily for seven days and restarted

the Unna boot treatment. He also directed that the wound size be measured. Id. He prescribed

Neurontin in addition to Resper’s prescriptions for Tylenol ES and Ultram, which remained in

effect. Id.

        A week later Resper was seen by NP McLaughlin due to complaints of pain and

intermittent numbness. ECF No. 35-4, pp. 26-27. She resubmitted the nonformulary request for



                                                5
        Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 6 of 27



Neurontin, noted that he was due to be reevaluated at his next visit, and would continue his current

care plan. Id., p. 26. Resper requested an antibiotic but McLaughlin noted no sign of infection

and explained that chronic static ulcers were difficult to heal. Id.

       On December 7, 2015, Dr. Barrera noted yellowish discharge from the wound and the area

was tender. ECF No. 35-4, pp. 28-29. Dr. Barrera prescribed another course of Rocephin

intramuscularly and directed continued use of the Unna boot. Resper had active prescriptions for

Neurontin and Tylenol ES. Id., p. 29. The following week, Resper’s chart was updated to reflect

that the culture of Resper’s wound was “positive VRE” and resistant to Rocephin: Barrera was to

write a new order. Id., p. 30. On December 28, 2015, Nurse Trenum discussed with the physician

renewal of the antibiotic Cipro, which had been started on December 13. Id., p. 31. Resper had

active prescriptions for Tylenol ES, Ultram, and Neurontin. Id.

       Resper told Nurse Martin, on January 2, 2016, that he wanted antibiotics but there was no

sign of infection and his prescription for Cipro had just ended on December 28. ECF No. 35-4,

p. 32. He continued to receive dressing changes and his wound appeared to be healing well. Nurse

Martin referred Resper to a provider. Id., pp. 32-33. On January 4, 2016, NP Bilak prescribed

Cipro for an additional 10 days, directed continued use of the unna boot, and dressing changes.

Id., pp. 34-35. Resper had active prescriptions for Tylenol ES, Ultram, and Neurontin. Id.

       On January 18, 2016, Resper was seen by NP McLaughlin requesting a “powder renewal”

for a groin rash. ECF No. 35-4, pp. 36-38. No rash was observed and Resper was directed to

purchase the powder from the commissary. Wound care for the leg ulcer was continued. Id. He

had active prescriptions for pain medication. Id.

       On March 22, 2016, Resper’s chart was updated reflecting that Dr. Barrera gave verbal

orders for wound care, use of the Unna boot, and that Resper’s wound be covered with kerlix and



                                                  6
        Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 7 of 27



coban. ECF No. 35-4, pp. 39-40. He had active prescriptions for Tylenol ES, Ultram, and

Neurontin. Id., p. 39.

       On April 6, 2016, Dr. Barrera observed that Resper’s chronic ulcer began to open and ooze

with greenish discharge. ECF No. 35-4, p. 41. He noted that the previous wound cultures were

positive for enterococcus faecalis, staph aureus, and pseudomonas sensitive to quinolones. Id. He

ordered Cipro 500 mg for 14 days. Id. Resper had active analgesic pain medication prescriptions.

Id., p. 43. The following day Resper’s lab report noted that the most recent wound culture was

positive for staphylococcus aureus. Id. p. 45.

       On April 13, 2016, LPN Wratchford entered a note that she received a telephone order

from the provider to discontinue Resper’s prescriptions for Neurontin and Ultram as he was

throwing them in the trash. ECF No. 35-4, p. 46. Later that day, Dr. Barrera saw Resper. The

ulcer remained open but no puerile discharge was observed. Id., p. 47. Tenderness and fluctuation

of the surrounding area was observed. After reviewing the last culture, Dr. Barrera ordered both

a topical and oral antibiotic: clindamycin gel topical and clindamycin oral. Id., pp. 47-48. Resper’s

prescription for Tylenol ES remained in effect. Id., p. 48. A week later Dr. Barrera evaluated

Resper and noted that the ulcer was slightly smaller. He again reviewed the laboratory cultures

and renewed Cipro for 10 days with continued use of ampicillin and clindamycin topically. Id.,

pp. 49-50. Resper’s prescription for Ultram was renewed. Id., p. 49. On June 14, 2016, a culture

of the wound showed no growth. Id., p. 51.

       NP Mahler evaluated Resper on June 16, 2016. ECF No. 35-4, pp. 52-54. Resper requested

that his prescription for Neurontin be renewed due to sharp leg pain and he denied throwing his

medication in the trash. Id. Plaintiff was advised that the Neurontin could not be renewed and

Mahler offered to order Elavil, Nortriptyline, Bymalta or Lyrica, but Resper declined, became



                                                 7
        Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 8 of 27



upset, and requested to see a physician. Id., p. 52. He had a current prescription for Ultram, which

was renewed at the visit, and Tylenol ES, which he reported helped with pain relief. Id. Resper

was referred to the physician to discuss renewal of Neurontin. Id. On June 20, 2016, NP Mahler

entered a chart note that the prescription for Tramadol 200 mg was declined by the clinical

pharmacist as not indicated for long term use to relieve chronic pain and Resper had been

prescribed Tramadol since March 25, 2015. Id., pp. 54, 57. A tapering doss of Tramadol was

prescribed and Resper was provide Tylenol 500 mg. 1-2 twice daily. Id.

       On June 27, 2016, Resper was seen by Nurse Treuter via telehealth for wound care. ECF

No. 35-4, pp. 61-63. He complained of shooting pulses of neuropathic pain. Dr. Barrera gave

verbal orders for the dressing to be changed to dry gauze covered with Telfa, light kirlex, Unna

boot, and coban. Id., p. 63. The clindamycin ointment was discontinued and Resper was referred

to chronic care in two weeks. Id. His lab report dated July 1, 2016, found normal skin flora. Id.,

p. 64. On July 5, 2016 NP Mahler entered a chart update that Resper’s plan of care regarding

wound care was to continue and that in light of his being weaned from Tramadol his prescription

for Neurontin would be resumed. Id., p. 65.

       Resper was seen again by NP Mahler on July 12, 2016. ECF No. 35-4, p. 68. Resper

requested an MRI and protein supplement for his non-healing ulcer. Mahler noted that Resper had

nursing dressing changes three times a week and that he was to change the dressing between nurse

dressing changes. Id. He was advised that the most recent wound culture was normal. The wound

was examined and described as moist, with no yellow or green discharge, with serous discharge

but no bleeding or edema. Resper reported that his pain was not controlled with Tylenol and

requested Ultram; Mahler submitted a non-formulary request for Ultram and increased his

Neurontin prescription. Id.



                                                 8
        Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 9 of 27



       Two days later Resper was seen by Nurse Treuter, the wound care nurse. ECF No. 35-4,

pp. 70-72. He complained of pain like bolts of pulsing lightening. Examination showed itchy,

peeling, cracking skin, and green tinted drainage. A slough had formed over an area of 7 x 8.5 cm

with drainage noted. Resper was to be referred to a surgeon for wound debridement. Ensure was

recommended to promote wound healing and it was ordered that the wound be cleansed with

normal sterile saline, scrubbed as tolerated, and his dressing be changed to Madi-honey, covered

with an abdominal pad, then kerlix. Id., p. 72. Nurse dressing changes were to occur three times

a week and Resper was to return to the clinic in two weeks. Id. He had active prescriptions for

Neurontin, Tylenol ES, and Ultram. Id., p. 70. On July 19, 2016, NP Mahler entered a chart

update reflecting that an increase in Resper’s Ultram prescription was ordered. Id., p. 73.

       On August 5, 2016, when Resper was seen by Nurse Treuter, he complained that the Medi-

honey made his leg feel like sandpaper. ECF No. 35-4, p. 74. On examination the wound showed

an erythemic area with short well defined slightly raised borders with signs of infection including

increased swelling, drainage, and pain. Id. Medi-honey was discontinued and the wound care

nurse directed that Silvadene be applied thinly, with Telfa, and an Unna boot for three days. The

wound was to be cleansed and the dressing reapplied every three days. Id., p. 75. The nurse also

contacted the physician in light of the wound not responding to treatment. Id.

       That same day NP McLaughlin prescribed doxycycline 100 mg twice daily because

Resper’s recent lab report showed the wound culture was positive for Acinetobacter bacteria that

was sensitive to doxycycline. ECF No. 35-4, p. 76. Mahler entered a chart note on August 15,

2016, that Resper was to continue on doxycycline until August 16, 2016 and that he had been

prescribed Ultram 300 mg once daily for pain. Id., p. 77. She requested renewal of his prescription

for Neurontin and reviewed his dressing changes. Id. On August 19, 2016, Dr. Barrera renewed



                                                9
       Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 10 of 27



Resper’s prescription for doxycycline for an additional ten days. Id., p. 80. That same day,

Resper’s left leg was x-rayed and there were no abnormalities of the bones. Id., p. 81. Dr. Barrera

examined Resper on August 29, 2016, and noted that Resper’s ankle-brachial index (ABI), a test

which checks for peripheral artery disease,4 was normal. Id., p. 82. Resper’s prescriptions for

Ultram, Neurontin, and Tylenol ES remained active. Id.

       Dr. Saleem evaluated Resper on September 15, 2016, in the on-site surgical clinic due to

his history for non-healing wounds on his left lower leg. ECF No. 35-4, pp. 83-84. Minimal scabs

and pigmentation of the skin, with one small ulcer on the back of the left ankle, were observed.

Dr. Saleem recommended that the wound be debrided with silver nitrate once weekly and daily

Silvadene dressings be applied only on the ulcer. The rest of the skin was to be treated with

cortisone cream and A&D ointment. Id. Resper was instructed to keep the leg elevated and use

stockings. Id., p. 84. The following day Resper requested better pain medication from Nurse

Martin, who noted he had been seen by the physician the previous day and no medication changes

were ordered. Id. p. 85. Nevertheless Resper was referred to a provider. Id.

       NP Mahler evaluated Resper on September 22, 2016. ECF No. 35-4, p. 87. She noted that

his September 16th wound care showed no exudates and that the wound was healing well with no

erythema, drainage or odor. She also noted that the September 9th culture was positive for

“Pseudomonas with pan sensitivity, Serratia Marcescens, Enterococcusus, Faecalis & Beta

Hemolytic Streptococcus Group C, sensitive to cipro.” Id. Mahler discussed Resper’s treatment

with Dr. Barrera and he was started on Cipro 500 mg for 14 days. Additionally, Mahler advised

Resper that she could not increase his dose of Ultram but if his pain persisted they could discuss




4
  See https://www.mayoclinic.org/tests-procedures/ankle-brachial-index/about/pac-20392934
(last visited Sept. 1, 2020).
                                                10
         Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 11 of 27



increasing Neurontin. Id. His prescription for Neurontin was renewed and Ultram was approved.

Id. pp. 87-92.

         Dr. Barrera saw Resper on September 30, 2016, and his plan of care, including antibiotics

and pain medication was continued. ECF No. 35-4, pp. 93-94. Dr. Barrera saw Resper again on

October 7, 2016, and applied the silver nitrate treatment recommended by the surgeon. Id., pp.

95-96.

         Resper advised NP Washbourne, on November 20, 2016, that Ultram and Neurontin were

effective in controlling his pain. ECF No. 35-4, pp. 97-99. Edema at the wound site was observed

but his leg pulses were normal. Id., p. 98. Resper’s prescriptions for Ultram, Neurontin, and

Tylenol ES were renewed. Id.

         On December 14, 2016, Resper was evaluated by NP Mahler in the chronic care clinic.

ECF No. 35-4, p. 100. He refused to allow Mahler to inspect the wound as he did not want to

remove the dressing. Id., pp. 100. He continued to receive daily dressing changes with Silvadene

ointment and was receiving Neurontin, Ultram, and Tylenol ES for pain relief. Id.

         On December 31, 2016, Resper was sent to Western Maryland Regional Medical Center

for incision and drainage of a nasal abscess. He was placed on IV antibiotic. The laboratory

culture was positive for Methicillin Susceptible Staph Aureus (MSSA). ECF No. 35-4, pp. 106-

107. The laboratory report of the culture of the nasal abscess showed the bacteria was resistant to

Bactrim and sensitive to doxycycline and as such Dr. Barrera discontinued Resper’s prescription

for Bactrim and doxycycline was prescribed. Id. pp. 104-105.

         On March 7, 2017, NP Mahler assessed Resper’s leg wound as healed as the wound was

completely closed. ECF No. 35-4, pp. 108-110. Wound care was discontinued. Id. Resper’s

prescription for Ultram had expired on February 20, 2017, and Mahler renewed it. Id., p. 108. On



                                                11
       Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 12 of 27



March 9, 2017, Dr. Reilly noted that Resper’s left ankle wound had healed and a small area was

scabbed over. Id., p. 111. Resper was directed to use a protective covering when showering and

to use triamcinolone and “kling” dressing. Id. Three weeks later Dr. Reilly again noted that the

wound on Resper’s left ankle was healed and there was a scab on the inner ankle bone. Id., p. 113.

Resper was again directed to cover the area when showering and to use triamcinolone ointment

with a “kling” dressing. Id., pp. 113-114. Resper had active prescriptions for Neurontin, Ultram,

and Tylenol ES. Id.

       NP Pierce examined Resper on April 23, 2017. ECF No. 35-4, pp. 115-116. A 1 x 1

millimeter superficial scratch was seen on the left lateral ankle. Resper reported that he had a rare

skin disease and the wound had tunneled around the ankle. No redness, swelling, or drainage was

observed. Id., p. 115. Pierce advised Resper to clean the area twice a day with soap and water and

to cover the area with a band aid which she provided. Id. His prescriptions for pain medication

were active and he was prescribed Keflex, an antibiotic. Id., p. 116.

       On May 15, 2017, Dr. Barrera assessed Resper as suffering from cellulitis of the left lower

leg and advised Resper to be admitted to the infirmary for IV medication, however Resper refused

to be admitted. ECF No. 35-4, pp. 117-118. As such, Dr. Barrera prescribed Rocephin 1 gm

every 12 hours intramuscularly for 10 days and Bactrim, orally, twice a day for 14 days along,

with daily dressing changes with Silvadene. Id. Two days later, Resper was admitted to the

infirmary for worsening cellulitis. Id., pp. 119-120. The wound was more swollen and redder and

initially Resper again refused admission.      After being advised that he would be placed in

segregation for refusing housing, he consented to admission. Id., p. 119. Dr. Barrera suspected

MRSA, methicillin resistant staph aureus, and ordered IV Vancomycin and Rocephin every 8




                                                 12
        Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 13 of 27



hours, while he waited results of the wound culture. Resper refused to have his vital signs taken.

Id.

       During his stay in the infirmary Resper received regular skilled nursing care. ECF No. 35-

4, pp. 121-129, 135-37, 146-152. On May 19, 2017, Dr. Ashraf noted that Resper had Vancomycin

and Rocephin IV and that there was no wound discharge. Id. pp. 130-32. That same day, Dr.

Joubert-Curtis adjusted Resper’s Vancomycin dosage and noted that Dr. Rufael, an infectious

disease specialist at the University of Maryland Medical System, was to be notified of Resper’s

progress. Id., pp. 133-134. Resper’s lab report returned that day showed no micro-organisms but

was positive for bacilli. Id, pp. 139-143. The following day NP Pierce reviewed Resper’s lab

report and directed Resper’s plan of care, including prescriptions for Vancomycin and Rocephin,

continue. Id., p. 144. He continued to have active prescriptions for Neurontin, Ultram, and Tylenol

ES. Id., p. 145.

       On May 21, 2017, Nurse Pierce noted that Resper’s condition had improved. No redness,

warmth, or drainage was observed. ECF No. 35-4, p. 153. Resper complained that the Neurontin

800 mg twice a day was not controlling his pain. He was to be discharged from the infirmary that

day. He was prescribed Zyvox (an antibiotic), a tapering dose of Neurontin, and an increasing

dose of Cymbalta. Id., pp. 153-56. Pierce directed that the wound be cleansed with wound cleaner,

patted dry, Silvadene applied, covered with a non-stick dressing, and secured with gauze. Resper

agreed to the care plan. Id., p. 153. However, the prescription for Neurontin tapering was declined

by the pharmacist as not specific. The prescription for Cymbalta was declined as contraindicated

with Ultram and the prescription for Zyvox was declined without a culture and sensitivity report.

Id., p. 156. The following day, Dr. Barrera prescribed doxycycline 100 mg for 10 days. Id., pp.

157-58.



                                                13
       Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 14 of 27



       On May 24, 2017, Resper underwent his annual exam, conducted by NP McLaughlin. ECF

No. 35-4, p. 159. The exam was unremarkable, other than his left lower leg wound continued to

have discharge and pitting edema. Id., pp. 159-63. At the time of the exam, Resper had active

prescriptions for Neurontin, doxycycline, Tylenol ES, and Ultram. Id., pp. 162-63.

       During wound care conducted by NP McLaughlin on June 3, 2017, Resper reported that

he had run out of doxycycline and he began taking Bactrim which caused his lips and tongue to

swell. ECF No. 35-4, pp. 164-64. McLaughlin determined that he was not having a reaction to

Bactrim as there was no rash or swelling. Id. Resper’s leg wound was described as 4 x 2 centimeter

with cracked dry skin on the medial left foot. Resper’s plan of care, which included application

of Silvadene, wound cleanser, and pain medication, was continued. Id.

       A few days later, Resper requested that his prescription for Neurontin be renewed. ECF

No. 35-4, pp. 166-69. NP Mahler explained that a tapering dose of Neurontin has been prescribed

but that it was declined due to it being contraindicated with Cymbalta. The Cymbalta was also

declined and as such Mahler ordered Neurontin 800 mg with Nortriptyline (Elavil) 50 mg.

However, Resper advised that he had previously tried Nortriptyline and developed a rash. Mahler

advised Resper that the rash was not noted in his records and recommended he try the medication

for 30 days. His prescriptions for doxycycline and Ultram were renewed. Id.

       Ibrahim Hanna, M.D., a wound specialist from Bon Secours Hospital evaluated Resper on

June 26, 2017, via telemedicine. ECF No. 35-4, pp. 170-72. Resper was assessed as suffering

from chronic recurrent venous stasis ulcer on his left leg. Id., p. 170. At the time of exam, the

current ulcer had moderate slough, moderate serious drainage, no cellulitis and measured 5 x 5

centimeters. Id. Dr. Hanna recommended treating the wound with Santyl (a sterile collagen




                                               14
       Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 15 of 27



ointment used to treat skin ulcers)5 and an ace wrap. Id., p. 172. That same day, Resper was also

seen by NP McLaughlin. Id., pp. 173-77. McLaughlin recorded Hanna’s recommendations to use

Santyl, cover with Telfa, and wrap with an ace bandage. McLaughlin discussed with Resper his

changing the dressing himself but she advised him that medical could cleanse the wound better.

She ordered Santyl. Id. The following day Resper requested antibiotics but they were not ordered

as his last culture did not show infection. Id. He had active orders for pain medication. Id., p.

180.

       On July 3, 2017, Resper’s dressing was changed with Santyl, Telfa, Kerlix and an ace wrap

as directed and the plan of care was continued. ECF No. 35-4, pp. 181-182. The following week

Resper complained of increased discharge and a return of green discharge. He was evaluated by

NP McLaughlin. Id., pp. 183-84. Resper complained about the changes to his wound care order

but was reminded that the changes were recommended by Dr. Hanna, a wound care specialist. Id.

Resper also requested to be taken off site for wound care but was advised that his wound would

be managed on site. He refused to let McLaughlin remove the dressing and was referred to the

Regional Medical Director. Id. His prescriptions for analgesic medications remained active. Id.,

pp. 183-84.

       On July 21, 2017, Resper was again seen by NP McLaughlin. ECF No. 35-4, pp. 185-86.

He reported that he was using Aquacel AG every day (a silver impregnated antimicrobial

dressing)6 but was experiencing more drainage from the wound and needed antibiotics. Dr.

Barrera assured Resper that unnecessarily using antibiotics could lead to increased antibiotic

resistance and that he was scheduled for follow up with the wound care specialist. Id.



5
  See https://www.webmd.com/drugs/2/drug-9489/santyl-topical/details (last visited Sept. 1,
2020).
6
  See https://www.drugs.com/drp/aquacel-ag-with-hydrofiber.html (last visited Sept 1, 2020).
                                               15
       Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 16 of 27



       On July 24, 2017, Dr. Hanna again assessed Resper. A moderate amount of necrotic tissue

was observed. ECF No. 35-4, pp.187-89. “No clear signs of infection other than drainage color”

were noted. Id., p. 189. Dr. Hanna recommended starting doxycycline and placed Resper back on

Santyl. Id., p. 189. The following day Dr. Barrera renewed Resper’s prescriptions for doxycycline,

Ultram, Neurontin, Ensure, and Santyl. Id., pp. 191-94.

       Dr. Joubert-Curtis evaluated Resper on July 26, 2016. ECF No. 35-4, pp. 195-97. She

recounted that Resper’s wound had closed and reopened 7 times. The wound was then 9.5 cm in

length 4.75 cm in width and .25 cm in depth, macerated with a foul odor and serosanguineous

drainage. Id. She noted that the most recent culture indicated it was resistant to “TCN” and

possibly would not respond to doxycycline and she would discuss Resper’s case with Dr. Rufael.

Id., p. 196. On August 2, 2017, Dr. Joubert-Curtis discontinued the order for doxycycline noting

that the wound was not responsive. Id., p. 197-98. She recommended Resper be treated with IV

antibiotics but he declined and Dr. Joubert-Curtis noted she would discuss with the pharmacy the

best antibiotic to use intramuscularly. Id., p. 197. She also submitted a consultation request for a

vascular study. Id. The following day, Dr. Joubert consulted via telemedicine with Dr. Rufael

regarding the culture. Id., pp. 199-200. Dr. Rufael suggested the laboratory report represented

colonization and did not recommend antibiotics. Id. Instead he recommended that a Doppler study

of the left lower extremity be conducted with a possible vascular surgeon consultation. He also

recommended an x-ray of the left lower extremity. Id., p. 199. The wound above Resper’s left

medial malleolus and left medial foot were described as improved. Id. Dr. Rufael entered a late

note regarding the August 3rd telemedicine appointment assessing Resper as suffering from

chronic left lower extremity stasis wound since April of 2017, and confirming his

recommendations for an x-ray of the left lower extremity and foot, doppler of the left lower leg



                                                16
       Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 17 of 27



and consideration of a vascular surgery consult. Id., p. 201. Resper’s August 3, 2017 left ankle

x-ray showed no acute bone abnormality. Id., p. 203.

       NP McLaughlin evaluated Resper on August 23, 2017. ECF No. 35-4, pp. 204-206.

Resper requested renewal of his bottom bunk status and an order for front cuffing. Id. There was

no medical need for front cuffing. McLaughlin noted that a consultation had been placed for

venous Doppler of the left lower extremity followed possibly by a consult with a vascular surgeon.

Id. Resper’s wound care plan with dressing changes continued as did his prescriptions for

analgesic pain relief. Id., pp. 204-05.

       On August 28, 2017, Resper was again evaluated by Dr Hanna via telemedicine. ECF No.

35-4, pp. 207-09.     His wound was improving on Santyl with less slough and Dr. Hanna

recommended continued use of Santyl and that Resper return for follow up in two months. Id.

That same day, McLaughlin noted that Dr. Hanna recommended Resper soak his leg in water for

ten minutes, cleanse, scrub gently, place Santyl to edges and cover daily.           Resper was

uncooperative with McLaughlin’s wound care and refused to let her clean the wound and he

wrapped it with an old dressing. Id., p. 210.

       On September 8 and 22, 2017, Resper failed to appear at sick call. ECF No. 35-4, pp. 212-

217.

       Dr. Getachew evaluated Resper on October 16, 2017 via telemedicine. ECF No. 35-4, pp.

215-17. Resper reported that his pain was well controlled with Ultram and Neurontin. Id., p. 215.

No swelling was observed in the left leg and the wound was healing with a scar. Id. There was

no sign of infection. Dr. Getachew directed that wound care would continue and Resper was

directed to keep the leg elevated. Id. His medications were renewed but Dr. Getachew noted that

Neurontin was not effective for chronic pain management and its discontinuation would be



                                                17
       Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 18 of 27



evaluated at the next clinical visit. Id. On October 25, 2017, McLaughlin renewed Resper’s Santyl

prescription and directed his current wound care be continued. Id. p. 218-219.

       On November 8, 2017, Nurse Diaz noted that there was a dressing change order for “santyl

to wound site, 4x 4 gauze, wrap with stretch gauze, may use one ace bandage.” ECF No. 35-4,

p. 220. That same date Nurse Miller, after debriding the wound and applying a dressing change,

asked the provider to clarify whether the dressing was wet to dry or dry gauze. Id., p. 222. Resper

did not appear for his sick call on November 11, 2017. Id., p. 223.

       NP Mahler saw Resper on November 22, 2017. ECF No. 35-4, p. 224. At that time, Resper

complained that his medications were not renewed but he was advised that his prescriptions

remained valid and had not expired. Id., pp. 224-25.

       On November 27, 2017, Dr. Hanna again evaluated Resper via telemedicine. ECF No. 35-

4, pp. 226-28. The wound was significantly improved with no sign of infection. Dr. Hanna

recommended treating with Santyl for two more weeks and then reevaluate by wound care nurse.

Id., p. 228. If the base of the wound was clear, Resper could switch to Aquacel AG. He was

directed to follow up in three months. Id. Additionally Dr. Hanna noted that eventually Resper

would “need arterial studies to decide on compression stockings.” Id. The same day NP Mahler

recorded Dr. Hanna’s recommendations (id., pp. 229-30) and the following day placed a

consultation request for a wound care nurse. Id., pp. 231-32.

       On December 16, 2017, NP Clark evaluated Resper and noted that the width of the wound

was closing with a clean red base and the scar tissue on the edges resolved. ECF No. 35-4, p. 233.

Resper was directed to return for follow up in 7 days. Id., pp. 233-35. He had active prescriptions

for wound care and pain medications. Id., p. 234.




                                                18
         Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 19 of 27



         Nurse Treuter conducted a telemedicine evaluation regarding wound care on December 21,

2017. ECF No. 35-4, 236-240 At that time it was recommended that Resper begin Aquacel

dressing every three days. His wound was improved, pink in color, with little to no drainage. He

did complain of pain. Id. That same day Dr. Joubert-Curtis entered a note after consultation with

the wound care nurse recommending discontinuation of Resper’s prescription for Aprodine

because it could worsen vascular disease but Resper refused. Id.

                                           DISCUSSION

   I.       Motion for Appointment of Counsel

         Resper seeks the appointment of counsel, citing the limits imposed by his incarceration.

ECF No. 102. In civil actions, the Court appoints counsel only in exceptional circumstances. Cook

v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). In doing so, the Court considers “the type and

complexity of the case,” whether the plaintiff has a colorable claim, and the plaintiff’s ability to

prosecute the claim. See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984) (citations omitted),

abrogated on other grounds by Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296

(1989). Exceptional circumstances include a litigant who “is barely able to read or write,” id. at

162, or clearly “has a colorable claim but lacks the capacity to present it,” Berry v. Gutierrez, 587

F. Supp. 2d 717, 723 (E.D. Va. 2008). Upon consideration of Resper’s filings, the Court finds that

he has demonstrated the ability either to articulate the legal and factual basis of his claims himself

or to secure meaningful assistance in doing so. The Court also finds that, at this stage of the

proceedings, there is no need for discovery, expert witnesses, or a hearing. The request for

appointment of counsel is therefore denied.

   II.      Motion to Dismiss or, in the Alternative, Motion for Summary Judgment

         In their Motions, the Medical Defendants and Warden Graham seek dismissal under

Federal Rule of Civil Procedure 12(b)(6) or summary judgment under Rule 56. They argue that:
                                                 19
        Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 20 of 27



(1) Resper has failed to state facts sufficient to establish 42 U.S.C. § 1983 claim; (2) Wexford

should be dismissed as there is no respondeat superior liability; (3) Resper’s claims of negligence

are not judicially actionable; (4) Resper cannot produce evidence to show deliberate indifference

on the part of the Medical Defendants; (5) Resper’s claims do not support punitive damages; and

(6) Resper is not entitled to injunctive relief.7 Warden Graham states that he did not personally

participate in the alleged wrongdoing, is entitled to qualified immunity, and Resper has failed to

demonstrate deliberate indifference to his medical need.

       A.      Legal Standards

       Defendants filed their Motions as a Motion to Dismiss or Alternatively, for Summary

Judgment. To defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). A claim is plausible when the facts pleaded allow “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”             Id.   Legal

conclusions or conclusory statements do not suffice. Id. The Court must examine the complaint

as a whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994);

Lambeth v. Bd. of Comm’rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).

       Typically, when deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the Court considers only the complaint and any attached documents “integral to the

complaint.” Sec’y of State for Defense v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir.




7
 Resper’s requests for injunctive relief were previously denied by this Court. See e.g. ECF Nos.
15, 45, 63, 70. Additionally, for the reasons that follow, Resper cannot demonstrate a likelihood
of success on the merits and is therefore not entitled to injunctive relief. Winter v. Natural Res.
Def. Council, Inc., 555 U.S. 7, 20 (2008).
                                                  20
       Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 21 of 27



2007). Rule 12(d) requires courts to treat such a motion as a motion for summary judgment where

matters outside the pleadings are considered and not excluded. Fed. R. Civ. P. 12(d). Before

converting a motion to dismiss to one for summary judgment, courts must give the nonmoving

party “a reasonable opportunity to present all the material that is pertinent to the motion.” Id.

“Reasonable opportunity” has two requirements: (1) the nonmoving party must have some notice

that the court is treating the Rule 12(b)(6) motion as a motion for summary judgment; and (2) the

nonmoving party must be afforded “a reasonable opportunity for discovery” to obtain information

essential to oppose the motion. Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985) (citation omitted).

       Here, the notice requirement has been satisfied by the title of Defendants’ Motions. To

show that a reasonable opportunity for discovery has not been afforded, the nonmoving party must

file an affidavit or declaration under Rule 56(d) explaining why “for specified reasons, it cannot

present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d); see Harrods Ltd. v. Sixty

Internet Domain Names, 302 F.3d 214, 244-45 (4th Cir. 2002). Resper has not filed an affidavit

or declaration under Rule 56(d) or otherwise stated a specific need for discovery. Therefore, on

the issues for which consideration of exhibits is required, the Court will construe the Motions as

seeking summary judgment.

       Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings. Bouchat v. Balt. Ravens Football Club, Inc.,



                                                21
        Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 22 of 27



346 F.3d 514, 522 (4th Cir. 2003). A fact is “material” if it “might affect the outcome of the suit

under the governing law.” Anderson, 477 U.S. at 248. A dispute of material fact is only “genuine”

if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Id. at 248-49.

   B. Warden Graham and Wexford

       In the Maryland prison system, inmate medical care is provided by privately contracted

medical care providers. ECF No. 37-2, p.1, ¶ 2. There are no allegations and no facts supporting

the claim that Warden Graham, who is not a licensed health care provider, had any personal

involvement in the provision of medical care to Resper or any other inmate. Id. In a declaration,

Graham states, without dispute, that he has no authority to make decisions relating to an inmate’s

medical care or to order the medical staff to prescribe any particular medication or perform any

particular medical procedure. Id.

       It is firmly established that the doctrine of vicarious liability, or respondeat superior, does

not apply to § 1983 claims. See Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004) (holding

that there is no respondeat superior liability under § 1983). Particularly where Warden Graham

was not the supervisor of any of the medical personnel, he can be found liable pursuant to 42

U.S.C. § 1983 only if he participated personally in the deprivation of constitutional rights. See

Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001). Warden Graham did not have any personal

involvement in providing medical care to Resper or even in the decision whether to allow Resper

to see a medical provider. To the extent that Warden Graham played any role in the review of

Resper’s ARPs relating to his medical care, such involvement does not amount to sufficient

personal participation in the denial of medical care to support liability under § 1983. Rather,




                                                 22
        Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 23 of 27



correctional personnel may rely on the judgments of medical providers on the appropriate

medical treatment to provide. Miltier v. Beorn, 896 F.2d 848, 855 (4th Cir. 1990).

       Wexford may also not be held liable under a theory of respondeat superior. A private

corporation is not liable under § 1983 for actions allegedly committed by its employees when such

liability is predicated solely upon a theory of respondeat superior. See Austin v. Paramount Parks,

Inc., 195 F.3d 715, 727-28 (4th Cir. 1999); Powell v. Shopco Laurel Co., 678 F.2d 504, 506 (4th

Cir. 1982); Clark v. Maryland Dep’t of Public Safety and Correctional Services, 316 Fed. Appx.

279, 282 (4th Cir. 2009).

   C. Eighth Amendment

       Resper asserts a violation of the Eighth Amendment for deliberate indifference to his health

based on the failure to adequately treat his leg wound. The Eighth Amendment protects prison

inmates from “cruel and unusual punishments.” U.S. Const. amend. VIII. In order to state an

Eighth Amendment claim arising from inadequate medical care, a plaintiff must demonstrate that

the actions of the defendants or their failure to act amounted to deliberate indifference to a serious

medical need. See Estelle v. Gamble, 429 U.S. 97, 106 (1976). Deliberate indifference to a serious

medical need requires proof that, objectively, the prisoner plaintiff was suffering from a serious

medical need and that, subjectively, the prison staff was aware of the need for medical attention

but failed to either provide it or ensure the needed care was available. See Iko v. Shreve, 535 F.3d

225, 241 (4th Cir. 2008). Objectively, the medical condition at issue must be serious. Hudson v.

McMillan, 503 U.S. 1, 9 (1992). A medical condition is serious when it is “so obvious that even

a lay person would easily recognize the necessity for a doctor’s attention.” Iko, 535 F.3d at 241

(citation omitted).

       As for the subjective component, “[a]n official is deliberately indifferent to an inmate’s



                                                 23
          Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 24 of 27



serious medical needs only when he or she subjectively knows of and disregards an excessive risk

to inmate health or safety.” Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (quoting

Farmer v. Brennan, 511 U.S. 825, 837 (1994)). “[I]t is not enough that an official should have

known of a risk; he or she must have had actual subjective knowledge of both the inmate’s serious

medical condition and the excessive risk posed by the official’s action or inaction.” Id. (citations

omitted). “[M]any acts or omissions that would constitute medical malpractice will not rise to the

level of deliberate indifference.”     Id.   Thus, “[d]eliberate indifference is more than mere

negligence, but less than acts or omissions done for the very purpose of causing harm or with

knowledge that harm will result.” Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (citations

and internal alterations omitted). Under this standard, a mere disagreement between an inmate

and a physician over the appropriate level of care does not establish an Eighth Amendment

violation absent exceptional circumstances. Id. Moreover, even if the requisite subjective

knowledge is established, an official may avoid liability if the official “responded reasonably to

the risk, even if the harm ultimately was not averted.” See Farmer v. Brennan, 511 U.S. 825, 844

(1994).

The record does not support Resper’s claim that the Medical Defendants acted with deliberate

indifference to his chronic venous stasis ulcer. The Medical Defendants do not contend that

Resper’s wound did not constitute a serious medical condition, however the evidence does not

support a finding that the Medical Defendants acted with an intent to cause harm.           Rather,

the records demonstrate a sincere and reasonable effort to address Resper’s medical problem.

          He was evaluated consistently and repeatedly by nurses, physician’s assistants, doctor’s

and specialists in wound care. To be sure, Resper is understandably frustrated by the recurrence

of the wound however the unrefuted record evidence demonstrates that: in August of 2015 the



                                                 24
        Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 25 of 27



wound on his left lower leg reopened and it was treated with wound care, three times a week,

including cleaning the wound and dressing it with an Unna boot, kerlix wrap, and tape. ECF No.

35-7, p. 2, ¶ 5; ECF No. 35-4. The wound, while slow in healing scabbed over in May of 2016

but reopened in June. Id. A wound care nurse was consulted and the wound care was changed to

a Telfa pad, the Unna boot, kerlix, and wrap with coban. Id. Resper received regular wound care

throughout 2016. ECF No. 35-7, p. 2, ¶ 6; ECF No. 35-4. Later the wound was treated with

Silvadene and with weekly debridement and application of silver nitrate. Id The wound continued

to gradually heal with occasional reopening. Id. In March of 2017 the wound was fully healed.

Id. Unfortunately the wound reopened in April. Id.

        On occasion the wound became infected. Resper was treated with oral, intramuscular, and

intravenous antibiotics, which resolved the infections. ECF No. 35-7, p. 2, ¶ 7; ECF No. 35-4.

The wound was regularly cultured and the antibiotics prescribed adjusted to resolve the infection.

        Resper was also referred to Ibrahim Hanna, M.D. a wound care specialist, whose

recommendations regarding treatment with Santyl and covering the wound were put in place by

Medical staff. ECF No. 35-7, p. 3, ¶ 8; ECF No. 35-4. The protocol was effective and when the

wound was almost healed Dr. Hanna recommended Resper switch to wound care using Aquacel

AG, which was done. Id.

        In response Resper’s regular complaints of pain he was prescribed Neurontin, Ultram,

Nortriptyline, and Tylenol ES. ECF No. 35-7, p. 3, ¶ 9; ECF No. 35-4.

        There is no evidence that Resper has suffered from permanent damage to his left leg from

the ulcers or that the recurrent ulcers posed a threat to his life or a threat of amputation. ECF No.

35-7, p. 3, ¶ 10.

        Viewing the evidence in the light most favorable to Resper, the Court cannot find that the



                                                 25
       Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 26 of 27



Medical Defendants were deliberately indifferent to his needs. Defendants continuously evaluated

Resper’s condition and resulting pain. None of the Medical Defendants’ decisions regarding

Resper’s care amounted to an act or omission “for the very purpose of causing harm or with

knowledge that harm will result.” Farmer, 511 U.S. at 835.               As previously indicated,

“[d]isagreements between an inmate and a physician over the inmate’s proper medical care do not

state a § 1983 claim unless exceptional circumstances are alleged.” Wright v. Collins, 766 F.2d

841, 849 (4th Cir. 198)). Nor does Resper demonstrate that any delay in responding to sick calls,

receiving any prescribed medications, or the occasional failure to provide wound care/dressing

changes as prescribed exposed him to a serious or significant injury. See Brown v. Comm’r of

Cecil Cty. Jail, 501 F. Supp. 1124, 1126 (D. Md. 1980) (stating that delay “does not violate the

Eighth Amendment where the seriousness of the injury is not apparent”).

       Where Medical Defendants and other medical providers gave regular attention to Resper’s

medical conditions the Court concludes that the record, even viewed in the light most favorable to

Resper, does not support a finding that they acted with deliberate indifference to his medical needs.

In sum, Resper has not shown that the Medical Defendants exhibited a callous disregard for his

serious medical need, see Estelle, 429 U.S. at 105-06. Accordingly, the Court concludes that there

is no genuine issue of material fact on Resper’s Eighth Amendment claims, and the Court will

grant the Defendants’ Motions as to these claims. The Court need not and does not address

Defendants’ remaining arguments.

                                         CONCLUSION

       For the foregoing reasons, Defendants’ Motions to Dismiss or Alternatively, for Summary

Judgment are granted. A separate Order shall issue.




                                                 26
      Case 8:17-cv-02014-PJM Document 108 Filed 09/21/20 Page 27 of 27



Date: September 21, 2020                     ______     /s/
                                               PETER J. MESSITTE
                                          UNITED STATES DISTRICT JUDGE




                                     27
